Case: 21-20369    Document: 00516562148        Page: 1     Date Filed: 11/30/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 30, 2022
                                No. 21-20369                            Lyle W. Cayce
                                                                             Clerk

   Charmain McWilliams, individually and as mother and representative
   of Estate of Robert Stephen, Jr., deceased; Robert
   Stephen, Sr., individually and as father and representative of Estate of
   Robert Stephen Jr., deceased; Chantique Johnson, as next
   of friend to Serenity Stephens and Jadyne Stephen, minors and
   children of Robert Stephen Jr., deceased; A’Neesha Rawls,
   as next of friend to Naomi Rawls, a minor and child of Robert
   Stephen Jr., deceased; Crystal Johnson, as next of friend to
   Lyric Stephen, Bobby Stephen, and Journey Stephen, as
   minors and children of Robert Stephen Jr., deceased,

                                                         Plaintiffs—Appellants,

                                    versus

   City of Houston; Ntum Aza Altorshan; Lourdes Torres
   Ahmed; Raul Sardinas; Gabrielle Alston; Idelbio Perez-
   Gonzalez,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:17-CV-345


   Before Richman, Chief Judge, and Elrod and Oldham, Circuit
   Judges.
Case: 21-20369         Document: 00516562148               Page: 2       Date Filed: 11/30/2022

                                           No. 21-20369


   Per Curiam:*
           This case stems from the arrest and death of Robert Stephen Jr. while
   in jail. Plaintiffs, who are decedent Stephen’s friends and relatives, appeal
   the district court’s dismissal of the claims against the individual defendants
   and the City of Houston. Because Plaintiffs fail to show any reversible error
   by the district court, we AFFIRM.
                                                 I.
           Robert Stephen Jr. was arrested by Houston Police Department Of-
   ficer Gabrielle Alston for public intoxication after the officer received a call
   from a Domino’s Pizza restaurant. 1 Alston brought Stephen directly to the
   Houston Central Jail. After they arrived at the jail, Stephen was screened by
   Defendant Raul Sardinas, who was the on-duty medical screener during Ste-
   phen’s intake. Video evidence shows that he was able to walk when assisted
   and to talk 2 to jail personnel. Even though Stephen was able to comply “with
   the requests made by [Sardinas] during the screening and evaluation of him,”
   the complaint alleged that Sardinas nonetheless “failed to have [Stephen]
   treated by any medical personnel” or to provide him with “any medication
   to treat [him] and assist in detoxing [him] before transporting him to an iso-
   lated cell.”
           At this time, Stephen was unable to stand on his own, so the jail offic-
   ers “dragged” him to a cell. After being taken to his holding cell, video



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            These facts are taken from Plaintiffs’ Fourth Amended Complaint, the operative
   pleading on which the district court granted motions to dismiss on all claims.
           2
              The district court viewed the video evidence upon Plaintiffs’ request. And the
   parties do not object to the district court’s consideration of the video on appeal. See also
   Scott v. Harris, 550 U.S. 372, 381 (2007) (authorizing a district court’s viewing of “the facts
   in the light depicted by videotape”).




                                                 2
Case: 21-20369      Document: 00516562148           Page: 3    Date Filed: 11/30/2022




                                     No. 21-20369


   evidence shows that Stephen was still able to communicate with staff while
   also sleeping and drinking. Defendant Officer Idelbio Perez-Gonzalez visited
   Stephen in his cell “to examine [him] and see why [he] was unable to walk.”
   But Perez-Gonzalez did not “conduct a full physical examination” or provide
   medication to Stephen.
          From Plaintiffs’ pleadings, it is unclear how closely the defendants
   monitored Stephen’s condition. The complaint states that “Defendant[s]
   alleged to have checked on [Stephen] every fifteen (15) minutes for seven (7)
   hours, which is approximately twenty-eight (28) times.” Plaintiffs further
   allege that Defendants “performed” a “suicide assessment” of Stephen, and
   “administered an unknown liquid substance for [Stephen] to drink.” But the
   complaint also alleges that the defendants “failed to meet [the City’s moni-
   toring] requirements or conduct the required face-to-face inspections,” and
   that the Defendants “failed to check on [Stephen] every fifteen (15) and/or
   thirty (30) minutes.” Video evidence shows that jail personnel viewed Ste-
   phen in his cell more than forty times during the time that he was detained.
   And even though these checks mainly consist of the officers walking by the
   cell while viewing Stephen in plain sight, others consist of the officers pausing
   to talk or interact with him.
          On the morning after the arrest, jail officials found Stephen lying face
   down and not breathing. Senior Jail Medical Specialist Lourdes Torres Ah-
   med performed CPR and used a defibrillator, while another officer called for
   emergency medical assistance. But these efforts were unsuccessful, and Ste-
   phen was pronounced dead. Later it was determined that the underlying
   cause of Stephen’s death was a cocaine overdose.
          Plaintiffs have amended their complaint four times since filing their
   first complaint in February 2017. The operative complaint alleges twelve
   causes of action across three categories of claims. First, Plaintiffs allege




                                          3
Case: 21-20369         Document: 00516562148       Page: 4    Date Filed: 11/30/2022




                                    No. 21-20369


   negligence under the Texas Tort Claims Act against each individual defend-
   ant and the City of Houston. Second, they assert § 1983 claims against each
   individual defendant alleging violations of the Eighth and Fourteenth
   Amendments. Third, they bring a claim for municipal liability under § 1983
   against the City.
          The individual defendants and the City moved to dismiss. Plaintiffs
   argued that surveillance footage from the jail showed clear violations of Ste-
   phen’s constitutional rights. The district court granted the motion to dismiss
   after viewing the footage, holding that Plaintiffs had not pleaded any viable
   causes of action.
          The district court dismissed Plaintiffs’ TTCA claims against the indi-
   vidual defendants because those claims were barred under the TTCA’s
   choice-of-remedies provision. And the court dismissed the TTCA claims
   against the City for a lack of immunity waiver. On the § 1983 claims against
   individual defendants, the district court dismissed the claims because the al-
   leged facts are insufficient to defeat qualified immunity. Finally, the district
   court dismissed Plaintiffs’ § 1983 municipal liability claims because the alle-
   gations were insufficient to support any municipal liability theory. All claims
   were dismissed with prejudice because the court determined that it would be
   futile for Plaintiffs to file yet another amended complaint. Plaintiffs timely
   appealed.
                                         II.
          We review de novo a district court’s dismissal under Federal Rule of
   Civil Procedure 12(b)(6). Sw. Bell Tel., LP v. City of Houston, 529 F.3d 257,
   260 (5th Cir. 2008). To survive a Rule 12(b)(6) motion to dismiss, a plaintiff
   must plead enough facts to “state a claim to relief that is plausible on its
   face.” BG Gulf Coast LNG, L.L.C. v. Sabine-Neches Navigation Dist. of Jef-
   ferson Cnty., Tex., 49 F.4th 420, 426 (5th Cir. 2022) (internal quotation marks




                                          4
Case: 21-20369        Document: 00516562148              Page: 5      Date Filed: 11/30/2022




                                         No. 21-20369


   omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). And “a plain-
   tiff seeking to overcome qualified immunity must plead specific facts that
   both allow the court to draw the reasonable inference that the defendant is
   liable for the harm he has alleged and that defeat a qualified immunity defense
   with equal specificity.” Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).
                                              III.
           The district court properly dismissed the TTCA claims 3 against the
   City because there was no waiver of immunity applicable here. To begin, we
   must distinguish between the Constitution’s protections for States’ sover-
   eign immunities and governmental immunity. These immunities are criti-
   cally different and too often conflated. The U.S. Constitution affords States
   two types of immunities. The first, Eleventh Amendment immunity, applies
   to suits between a State and a citizen of another State. See U.S. Const.
   amend. XI. The other, state sovereign immunity, prohibits a broader range
   of suits against States. See Franchise Tax Bd. of Calif. v. Hyatt, 139 S. Ct. 1485,
   1496 (2019) (“The sovereign immunity of the States, we have said, neither
   derives from, nor is limited by, the terms of the Eleventh Amendment. Con-
   sistent with this understanding of state sovereign immunity, this Court has
   held that the Constitution bars suits against nonconsenting States in a wide
   range of cases.” (internal quotation marks omitted)).
           Neither of these constitutional sources of sovereign immunity are at
   stake in this case. Rather, this case implicates the TTCA, which recognizes
   governmental immunity under Texas law that “protects subdivisions of the


           3
             Plaintiffs also brought negligence claims against the individual defendants under
   the TTCA, and the district court dismissed these claims. Because Plaintiffs did not brief
   this issue on appeal, they forfeit any challenge to the district court’s dismissal. SEC v.
   Hallam, 42 F.4th 316, 327 (5th Cir. 2022) (“[A]ny issue not raised in an appellant’s
   opening brief is forfeited.”). We thus AFFIRM the district court’s dismissal of this claim.




                                               5
Case: 21-20369      Document: 00516562148          Page: 6   Date Filed: 11/30/2022




                                    No. 21-20369


   State, including municipalities and school districts.” Mission Consol. Indep.
   Sch. Dist. v. Garcia, 253 S.W.3d 653, 655 n.2 (Tex. 2008). That label can
   create some confusion because “immunities” held by arms of the State “gov-
   ernment” often turn on principles of the federal constitutional sovereign im-
   munity. But as relevant here, “governmental immunity” is no different than
   any other state-law defense to a state-law cause of action, which we apply
   when exercising supplemental jurisdiction. See, e.g., Arismendez v. Nightin-
   gale Home Health Care, Inc., 493 F.3d 602, 610 (5th Cir. 2007).
          Thus, as an initial matter, we presume that a “political subdivision
   enjoys governmental immunity from suit to the extent that immunity has not
   been abrogated by the Legislature.” Tercero v. Tex. Southmost Coll. Dist., 989
   F.3d 291, 297 (5th Cir. 2021) (citation omitted). On this issue, the parties
   agree that the City is afforded governmental immunity from certain claims.
   They disagree, however, as to whether the TTCA provides an immunity
   waiver for the present claims. The district court held that there was no im-
   munity waiver, and we agree.
          To determine whether there is a waiver of governmental immunity for
   the claims against the City, we apply Texas law. See Gonzales v. Mathis Indep.
   Sch. Dist., 978 F.3d 291, 295 (5th Cir. 2020) (“[W]e apply Texas law to assess
   whether a waiver has occurred.”); Wilkerson v. Univ. of N. Tex., 878 F.3d 147,
   154 (5th Cir. 2017) (holding that the defendants were “protected by govern-
   mental immunity against [the] claim under the Texas Tort claims Act.”);
   Aguirre v. City of San Antonio, 995 F.3d 395, 422 (5th Cir. 2021) (applying the
   TTCA to determine whether the City of San Antonio’s governmental im-
   munity has been waived).
          The Texas Legislature enacted the TTCA to provide a limited waiver
   of immunity. The TTCA states that “a municipality is liable under this chap-
   ter for damages arising from its governmental functions.” Tex. Civ. Prac. &




                                         6
Case: 21-20369      Document: 00516562148          Page: 7    Date Filed: 11/30/2022




                                    No. 21-20369


   Rem. Code § 101.0215. Here, Plaintiffs’ negligence claims concern the pro-
   vision of police control and the operation of jails, which are specifically
   deemed to be “governmental functions” under the statute. Id.
          But “[w]hile section 101.0215(a) brings certain municipal functions
   within the purview of the TTCA,” “Texas courts have held that section
   101.0215 is not a waiver of immunity.” Henderson v. Iowa Colony, No. 01-15-
   00599-CV, 2016 WL 2586715, *2 (Tex. App.—Houston [1st Dist.] May 5,
   2016, no pet.) (citation omitted); Bellnoa v. City of Austin, 894 S.W.2d 821,
   826 (Tex. App.—Austin 1995, no writ). Consequently, “to determine
   whether a municipality may be held liable for governmental functions listed
   in section 101.0215, [this court] must first determine whether the alleged
   harm meets the conditions of section 101.021.” Bellnoa, 894 S.W.2d at 826;
   see Henderson, 2016 WL 2586715, at *3. Section 101.021 provides that a gov-
   ernmental unit in the state is liable for: (1) the use of motor-driven vehicles
   or equipment, (2) the condition or use of personal property, or (3) the condi-
   tion or use of real property. Tex. Civ. Prac. & Rem. Code § 101.021.
          Here, Plaintiffs argue that the waiver of immunity for property torts
   should apply because “the jail, as property of the City, provided the backdrop
   for actions of City employees.” But as Plaintiffs themselves point out, the
   waiver of governmental immunity regarding the use of property “requires
   more than the property’s mere involvement, and property does not cause in-
   jury if it does no more than furnish the condition making the injury possible.”
   City of Sugarland v. Ballard, 174 S.W.3d 259, 267 (Tex. App.—Houston [1st
   Dist.] 2005, no pet.). Plaintiffs attempt to distinguish Ballard by arguing that
   the jail did more than “furnish the condition” for the injury because it “pro-
   vided the backdrop” for the injury to occur. But it is unclear how “providing
   a backdrop” is distinct from merely furnishing a condition. Plaintiffs did not
   cite any case to support such a distinction, and we find their argument un-
   convincing.    Thus, as the district court correctly explained, because



                                          7
Case: 21-20369        Document: 00516562148              Page: 8       Date Filed: 11/30/2022




                                          No. 21-20369


   Plaintiffs’ allegations do not concern any of the three circumstances subject
   to the waiver of immunity, Plaintiffs’ TTCA claims against the city must be
   dismissed.
                                               IV.
           Plaintiffs next argue that the district court erred when it dismissed
   their § 1983 claims against the individual defendants. They argue that the
   alleged facts “show that the Individual Defendants violated Mr. Stephen’s
   clearly established constitutional right.”
           “When a defendant invokes qualified immunity, the burden is on the
   plaintiff to demonstrate the inapplicability of the defense.” Ramirez v. Gua-
   darrama, 3 F.4th 129, 133 (5th Cir. 2021). To demonstrate the inapplicability
   of qualified immunity, Plaintiffs must allege (1) the violation of a federal con-
   stitutional or statutory right; and (2) that the right was clearly established at
   the time. Id. This court “may tackle these questions in whatever order it
   deems most expeditious.” Id. (citing Pearson v. Callahan, 555 U.S. 223, 232
   (2009)). Plaintiffs’ allegations are insufficient on both prongs.
           On the first prong, Plaintiffs allege that the individual defendants vio-
   lated Stephen’s right under the Fourteenth Amendment 4 “not to be denied,
   by deliberate indifference, attention to his serious medical needs.” Brown v.
   Callahan, 623 F.3d 249, 253 (5th Cir. 2010). But even after taking all well-
   pleaded factual allegations as true and viewing them in the light most favora-
   ble to the plaintiffs, the alleged facts do not give rise to any finding of delib-
   erate indifference. Brown, 623 F.3d at 255 (5th Cir. 2010). “[A]n official



           4
             Plaintiffs also allege violations under the Eight Amendment. But these allegations
   fail under Rule 12(b)(6) because the Eight Amendment protects only those who have been
   criminally convicted, and Stephen was not criminally convicted. Ingraham v. Wright, 430
   U.S. 651, 664-68 (1997).




                                                8
Case: 21-20369      Document: 00516562148           Page: 9    Date Filed: 11/30/2022




                                     No. 21-20369


   cannot be found liable” for “deliberate indifference to a substantial risk of
   serious harm” unless: (1) the official knew of facts leading to an inference of
   a substantial risk of serious harm to the plaintiff; (2) the official drew that
   inference; and (3) the official disregarded the excessive risk to inmate safety.
   Garza v. City of Donna, 922 F.3d 626, 635-36 (5th Cir. 2019) (quoting Farmer
   v. Brennan, 511 U.S. 825, 836-37 (1994)). And we have held that “a serious
   medical need is one for which treatment has been recommended or for which
   the need is so apparent that even laymen would recognize that care is re-
   quired.” Sims v. Griffin, 35 F.4th 945, 949 (5th Cir. 2022).
          Based on Plaintiffs’ allegations, one may dispute whether the defend-
   ants provided adequate medical care. But “[d]eliberate indifference is ‘a
   stringent standard of fault, requiring proof that a municipal actor disregarded
   a known or obvious consequence of his action.’” Brown v. Callahan, 623 F.3d
   249, 255 (5th Cir. 2010) (quoting Bd. of Cnty. Comm’rs of Bryan Cnty. v.
   Brown, 520 U.S. 397, 410 (1997)). Plaintiffs never explain why the defendants
   should have recognized that Stephen was more than highly intoxicated and
   was in need of immediate medical care, or show that any of the individual
   defendants actually recognized such a need and disregarded it. Thus, even
   after taking all well-pleaded factual allegations as true and viewing them in
   the light most favorable to the plaintiffs, the alleged facts do not warrant a
   finding of deliberate indifference.
          And even assuming arguendo that a constitutional violation occurred,
   Plaintiffs’ allegations are still lacking because the individual defendants’ con-
   duct was “not objectively unreasonable in light of clearly established law.”
   Macias v. Salazar, No. 21-51127, 2022 WL 3044654, *2 (5th Cir. Aug. 2,
   2022). “Showing that a right is clearly established ‘is difficult,’ and this
   showing is made only when ‘it is sufficiently clear that every reasonable offi-
   cial would have understood that what he is doing violates that right.’” Parker
   v. Blackwell, 23 F.4th 517, 522 (5th Cir. 2022) (quoting Cunningham v.



                                          9
Case: 21-20369     Document: 00516562148            Page: 10   Date Filed: 11/30/2022




                                     No. 21-20369


   Castloo, 983 F.3d 185, 191 (5th Cir. 2020)). Plaintiffs do argue that Stephen
   has the right “not to have [his] serious medical needs met with deliberate
   indifference.” Dyer v. Houston, 964 F.3d 374, 380 (5th Cir. 2020) (quoting
   Thompson v. Upshur Cty., Tex., 245 F.3d 447, 457 (5th Cir. 2001)). But such
   a proposition is too general to warrant finding that that “every reasonable
   official” in the defendants’ position “would have understood that what he
   [was or was not] doing violates that right.” Parker, 23 F.4th at 522.
           Plaintiffs also contend that our holding in Bias v. Woods establishes
   that Defendants’ failure to treat someone who is unconscious constitutes de-
   liberate indifference. Bias v. Woods, 288 F. App’x. 158 (5th Cir. 2008). But
   Bias is readily distinguishable from the present case. In Bias, the plaintiff was
   unconscious following a suicide attempt. Id. at 159–60. The plaintiff had
   “slash[ed] his left wrist and t[ook] an overdose of seven different medica-
   tions.” Id. And he was found motionless “approximately twelve to sixteen
   hours after [his] suicide attempt.” Id. Such a circumstance is hardly similar
   to the present case where the inmate’s originally presented unconsciousness
   was caused by intoxication. Plaintiffs contend that Bias stands for the broad
   proposition that “being unconscious was open and obvious and an excep-
   tional circumstance obviously requiring immediate medical attention.” Un-
   like in Bias, the defendants here did not know what had caused Stephen’s
   unconsciousness, and there was no “open and obvious” indication that
   emergency medical attention was needed. Bias, 288 F. App’x. at 163. And
   the Supreme Court has “repeatedly told courts . . . not to define clearly es-
   tablished law at a high level of generality.” Mullenix v. Luna, 577 U.S. 7, 12
   (2015) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Because Plain-
   tiffs’ allegations fail under both prongs of qualified immunity, the district
   court properly dismissed their § 1983 claims against the individual defend-
   ants.




                                          10
Case: 21-20369      Document: 00516562148            Page: 11    Date Filed: 11/30/2022




                                      No. 21-20369


                                           V.
           Plaintiffs’ § 1983 claims against the City were properly dismissed be-
   cause they fail to allege sufficient facts supporting municipal liability under
   Monell v. Dep’t of Soc. Services of City of New York, 436 U.S. 658 (1978). Mu-
   nicipal liability under § 1983 does not extend merely on a respondeat superior
   basis. Id. at 691. Plaintiffs must show that an official policy promulgated by
   the municipal policymaker was the moving force behind the violation of a
   constitutional right. Piotrowski v City of Houston, 237 F3d 567, 578 (5th Cir
   2001). “The ‘official policy’ requirement was intended to distinguish acts
   of the municipality from acts of employees of the municipality, and thereby
   make clear that municipal liability is limited to action for which the munici-
   pality is actually responsible.” Doe v Edgewood Indep. Sch. Dist., 964 F3d 351,
   364–65 (5th Cir. 2020) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479
   (1986)).
           Plaintiffs brought § 1983 claims against the City under three different
   theories: (1) that “the City had certain interrelated de facto policies, prac-
   tices, and customs that dictated [illegal] practices and illegal conduct”; (2)
   that the City failed to adequately train its employees; and (3) that the City
   ratified the illegal conduct by failing to discipline. Each will be addressed in
   turn.
                                           A.
           Plaintiffs did not allege sufficient facts supporting any violation of con-
   stitutional rights stemming from the City’s policies. For the City to be liable
   under this theory, Plaintiffs must show “(1) a policymaker, (2) an official pol-
   icy, and (3) a violation of constitutional rights whose moving force is the pol-
   icy or custom.” Horvath v. City of Leander, 946 F.3d 787, 793 (5th Cir. 2020).
   And there are three ways to show an “official policy”: (1) “written policy
   statements, ordinances, or regulations”; (2) a “widespread practice that is




                                           11
Case: 21-20369     Document: 00516562148           Page: 12   Date Filed: 11/30/2022




                                    No. 21-20369


   so common and well-settled as to constitute a custom that fairly represents”
   the City’s policy; or (3) under “rare circumstances,” a single act can be con-
   sidered a policy if done by an official or entity with “final policymaking au-
   thority.” Webb v. Town of Saint Joseph, 925 F.3d 209, 214 (5th Cir. 2019)
   (citations and quotations omitted).
          On appeal, Plaintiffs observe that the operative complaint alleges that:
          [T]he City’s de facto policies, practices, and customs include
          the following: failing to use reasonable force and not deadly
          force; failing to properly train, supervise, discipline, transfer,
          monitor, counsel and otherwise control police officers; failing to
          appropriately and timely identify serious medical attention
          needed by Mr. Stephen; failing to timely refer victims like Mr.
          Stephen for appropriate medical services, despite clear indica-
          tions of serious need; failing and refusing to adequately and
          timely communicate critical information regarding Mr. Ste-
          phen’s unresponsive condition to health care providers; and
          possessing knowledge of deficiencies in the policies, practices,
          customs, and procedures concerning detainees like Mr. Stephen
          and approving and/or deliberately disregarding those deficien-
          cies.
          Based on these allegations, Plaintiffs argue that they satisfied the re-
   quirement of showing that the municipality was the “moving force” behind
   the alleged injury because they have alleged that the City “authorized, toler-
   ated, and institutionalized the practices and ratified the illegal conduct that
   led directly to Mr. Stephen’s death.” Horvath, 946 F.3d at 793.
          But Plaintiffs never identified any official or entity with “final policy
   making authority” other than the City, and they failed to allege that any policy
   or custom was the “moving force” of a constitutional violation. Webb, 925




                                         12
Case: 21-20369      Document: 00516562148            Page: 13    Date Filed: 11/30/2022




                                      No. 21-20369


   F.3d at 214; Horvath, 946 F.3d at 793. While the complaint does cite rules and
   regulations that apply to the individual defendants, it does not allege that any
   specific provision was “the moving force” behind a constitutional violation.
   Horvath, 946 F.3d at 793. By its most charitable reading, the complaint seems
   to be alleging that the policies (as a whole) are ostensibly deficient because
   they did not do enough to prevent Stephen’s death. Such a broad allegation,
   without more specificity, is insufficient to establish that these policies were
   “the moving force” that led to a constitutional violation. Horvath, 946 F.3d
   at 793. Plaintiffs cannot maintain a Monell claim merely based on a conclusory
   allegation that the policy did not regulate enough. And neither did the Plain-
   tiffs sufficiently allege a “widespread practice that is so common and well-
   settled as to constitute a custom that fairly represents” the City’s policy.
   Webb, 925 F.3d at 214. Plaintiffs’ allegations are conclusory insofar as they
   are only based on Stephen’s interaction with the individual defendants. The
   complaint alleges no specific facts or past practices showing a “widespread
   practice that is so common and well-settled as to constitute a custom.” Id.
   Because Plaintiffs failed to allege any policies or custom that were the “mov-
   ing force” of a constitutional violation, they did not allege sufficient facts sup-
   porting any § 1983 liability stemming from the City’s policies. Horvath, 946
   F.3d at 793.
                                           B.
          To succeed on a failure to train claim against the City, Plaintiffs must
   show three things: “(1) the training . . . procedures of the municipality’s pol-
   icymaker were inadequate, (2) the municipality’s policymaker was deliber-
   ately indifferent in adopting the . . . training policy, and (3) the inadequate . .
   . training policy directly caused [Stephen’s] injury.” Conner v. Travis Cnty.,
   209 F.3d 794, 796 (5th Cir. 2000) (quoting Baker v. Putnal, 75 F.3d 190, 200
   (5th Cir. 1996)).




                                           13
Case: 21-20369     Document: 00516562148            Page: 14    Date Filed: 11/30/2022




                                     No. 21-20369


          On the first prong, Plaintiffs alleged that the City’s training procedure
   was inadequate because “five separate officers failed Mr. Stephen in his time
   of serious medical need.” They argue that the failure of five individual de-
   fendants shows that “the need for more training is obvious.” But to show
   that a training procedure is inadequate, the plaintiffs “must allege with spec-
   ificity how a particular training program is defective.” Roberts v. City of
   Shreveport, 397 F.3d 287, 293 (5th Cir. 2005). As the district court correctly
   pointed out, Plaintiffs neither identify specific facts about the City’s training
   protocols nor describe any deficiencies that pertain to the individual Defend-
   ants’ duties. And neither did the complaint allege any fact supporting that
   the City was either “deliberately indifferent in adopting [a] . . . training pol-
   icy” or that “the inadequate training directly caused the [Plaintiffs’] injury.”
   Conner, 209 F.3d at 796. For these reasons, Plaintiffs’ failure to train claim
   was properly dismissed.
                                          C.
          To state a claim for a municipal liability pursuant to § 1983 by way of
   ratification, the plaintiffs must show that the “authorized policymakers ap-
   prove a subordinate’s decision and the basis for it.” City of St. Louis v. Prapot-
   nik, 485 U.S. 112, 127 (1988). Even though “the specific identity of the pol-
   icymaker” need not be alleged, Groden v. City of Dallas, 826 F.3d 280, 285
   (5th Cir. 2016), Plaintiffs still need to identify officials or governmental bod-
   ies “who speak with final policymaking authority for the local governmental
   actor concerning the action alleged to have caused the particular constitu-
   tional or statutory violation at issue.” Bolton v. City of Dallas, 541 F.3d 545,
   548 (5th Cir. 2008).
          Supporting this theory of liability, Plaintiffs allege that “the City was
   the authorized policymaker for jail policies,” and “the City failed to take any
   remedial or disciplinary action against the Individual Defendants.” Based on




                                          14
Case: 21-20369      Document: 00516562148             Page: 15   Date Filed: 11/30/2022




                                       No. 21-20369


   these allegations alone, Plaintiffs contend that they have “alleged sufficient
   facts to establish . . . the City’s ratification of the officers’ conduct.” But
   Plaintiffs do not allege sufficient facts to show any “specific official policy”
   or any “legally authorized policymaker” other than “the City,” much less
   identify that a legally authorized policymaker ratified a policy that violate a
   constitutional right. Id. Neither do they allege specific facts that support an
   inference that any pertinent policymaker knew of unlawful actions and ap-
   proved them. Because the complaint failed to state anything more than con-
   clusory allegations on this issue, the district court properly dismissed this
   claim.
                                   *        *         *
            The TTCA claims against the City were properly dismissed because
   no waiver of immunity applies. As to the § 1983 claims, all claims against the
   individual defendants were properly dismissed because Plaintiffs failed to
   allege sufficient facts to overcome qualified immunity. And the § 1983 claims
   against the City were properly dismissed because the plaintiffs failed to allege
   sufficient facts to support any municipal liability theory. Accordingly, we
   AFFIRM.




                                            15